Shulman, Judge.
Appellant condemned certain land of appellee for use as a public health center. Appellees appealed from the award of a special master. The jury verdict on that appeal was in excess of the special master’s award. This appeal is from that verdict and the judgment based thereon.
Appellees have filed a motion to dismiss this appeal. In support of that motion they have submitted affidavits stating that appellant has not tendered to appellees nor paid into the registry of the court the difference between the special master’s award and the award of the jury. Since appellant has made no response to this motion to dismiss, the averments supporting appellees’ motion are uncontroverted and are conclusive of the issue of nonpayment.
Such payment or tender is a condition precedent to a condemnor’s appeal of a jury award. Paulk v. Ga. Power Co., 231 Ga. 721 (204 SE2d 154). That condition not having been met, the judgment is not now appealable and this appeal must be dismissed. Code Ann. § 6-809 (b).

Appeal dismissed.


Quillian, P. J., and Banke, J., concur.